UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number000-31151 RadView Software Ltd. (Exact name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) 14 Hamelacha Street, Park Afek, Rosh Ha’ayin 48091 Israel (Address of principal executive offices) Guy Yasur, 972-3-9157745, Guy@RadView.com, 14 Hamelacha Street, Park Afek, Rosh Ha’ayin 48091 Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act:NONE Securities registered or to be registered pursuant to Section 12(g) of the Act:Ordinary Shares, nominal value NIS 0.01per share Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:NONE Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 76,904,662 Ordinary Shares and 81,666,668 Preferred A Shares, nominal value NIS 0.01 per share, as of December 31, 2011 and April 30, 2012. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check-mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x TABLE OF CONTENTS PART I 1 ITEM 1: IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 1 ITEM 2: OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3: KEY INFORMATION REGARDING THE COMPANY 1 ITEM 4: INFORMATION ON THE COMPANY 15 ITEM 4A: UNRESOLVED STAFF COMMENTS 27 ITEM 5: OPERATING AND FINANCIAL REVIEW AND PROSPECTS 27 ITEM 6: DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 40 ITEM 7: MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 51 ITEM 8: FINANCIAL INFORMATION 54 ITEM 9: THE OFFER AND LISTING 55 ITEM 10: ADDITIONAL INFORMATION 56 ITEM 11: QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 70 ITEM 12: DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 71 PART II 71 ITEM 13: DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 71 ITEM 14: MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 71 ITEM 15: CONTROLS AND PROCEDURES 71 ITEM 16: [RESERVED] 72 ITEM 16A: AUDIT COMMITTEE FINANCIAL EXPERT 72 ITEM 16B: CODE OF ETHICS 72 ITEM 16C: PRINCIPAL ACCOUNTANT FEES AND SERVICES 72 ITEM 16D: EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 73 ITEM 16E: PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 73 ITEM 16F:CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 73 ITEM 16G:CORPORATE GOVERNANCE 73 ITEM 16H:MINE SAFETY DISCLOSURES 73 PART III 74 ITEM 17: FINANCIAL STATEMENTS 74 ITEM 18: FINANCIAL STATEMENTS 74 ITEM 19: EXHIBITS 75 SIGNATURES 77 B FORWARD-LOOKING STATEMENTS In addition to historical information, this annual report on Form 20-F contains forward-looking statements. Some of the statements under “Item 3.D: Risk Factors,” “Item 4: Information on the Company,” “Item 5: Operating and Financial Review and Prospects” and elsewhere in this annual report, constitute forward-looking statements. These statements relate to future events or other future financial performance, and are identified by terminology such as “may,” “will,” “should,” “expect,” “scheduled,” “plan,” “intend,” “anticipate,” “believe,” “estimate,” “aim,” “potential,” or “continue” or the negative of those terms or other comparable terminology. These forward-looking statements are subject to certain risks, uncertainties and assumptions about us that could cause actual results to differ materially from those reflected in the forward-looking statements. These forward-looking statements are based, among other things, on assumptions in connection with: ·our ability to obtain the necessary working capital to finance our operations; ·the market demand for our products; ·our ability to retain key technical and management personnel; ·our future performance, sales, gross margins, expenses (including stock-based compensation expenses) and cost of revenues; and ·the price and market liquidity of our ordinary shares. Assumptions relating to the foregoing involve judgment with respect to, among other things, future economic, competitive and market conditions, and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. In light of the significant uncertainties inherent in the forward-looking information included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives or plans will be achieved. Factors that could cause actual results to differ from our expectations or projections include the risks and uncertainties relating to our business described in this annual report under “Item 3.D: Risk Factors,” “Item 5: Operating and Financial Review and Prospects” and elsewhere in this annual report. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis as of the date hereof. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof, except as required by applicable law. In addition to the disclosure contained herein, readers should carefully review any disclosure of risks and uncertainties contained in other documents that we file from time to time with the Securities and Exchange Commission (the “SEC”). C PARTI Item 1: Identity of Directors, Senior Management and Advisors Not required. Item 2:Offer Statistics and Expected Timetable Not required. Item 3: Key Information Regarding the Company Unless the context otherwise requires, “RadView”, “us”, “we” and “our” refer to RadView Software Ltd. and its subsidiaries. References to “U.S. dollars,” and “$” are to the lawful currency of the United States of America, and references to “NIS” are to new Israeli shekels 3A: Selected Consolidated Financial Data The selected consolidated statement of operations data for RadView Software Ltd. set forth below with respect to the years ended December 31, 2011, 2010 and 2009, and the selected consolidated balance sheet data as of December 31, 2011 and 2010, have been derived from our audited Consolidated Financial Statements listed in Item 18, which have been prepared in accordance with generally accepted accounting principles in the United States (“U.S. GAAP”). The selected consolidated statement of operations data set forth below with respect to the years ended December 31, 2008 and 2007, and the consolidated balance sheet data as ofDecember 31, 2009, 2008 and 2007, are derived from other consolidated financial statements not included herein and have been prepared in accordance with U.S. GAAP. The data should be read in conjunction with and is qualified by reference to our Consolidated Financial Statements and the Notes thereto and with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” appearing elsewhere in this Annual Report on Form 20-F. 1 Year Ended December 31, (In thousands, except share and per share data) Consolidated Statements of Operations Data: Revenues: Software licenses $ Services Total revenues Cost of revenues: Software licenses 26 89 60 57 76 Services 66 55 66 Total cost of revenues 92 Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss ) Financial income (expenses), net ) ) ) Income Tax (tax benefit) ) 62 ) ) Net Income (loss) Deemed dividend on convertible preferred shares and exercise of additional investment rights during the year ) — Net Income (loss) attributed to Preferred shares — — — $
